OPINION ON REHEARING.
This case ivas affirmed," upon the call of the unlitigated docket, because the only question in it was determined re-*531eently at Uasbville after thorough arguments and mature examination, and consideration by the court. We are asked to re-hear the case, and several authorities are referred to on which it is insisted that there was error in the affirmance. We have again examined the authorities cited, and are still satisfied that they do not apply to the question involved in the present case, and that our former decision vvas correct.
But as the case decided at ífáshville has heen taken to the IT. S. supreme court, and is there pending, we think it proper to give the complainants their election, either to take this case to that court hy writ of error, or to have the decree and judgment set aside, that the case may abide the decision of the question in the case- now in the IT. S', supreme court.